Citation Nr: 0302473	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  00-16 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disorders (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1970, 
and from October 1985 to December 1987.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In April 2001, the Board remanded 
this case for additional development of the evidence.  The 
case is again before the Board for appellate review.


FINDINGS OF FACT

1.  Service connection has been established for degenerative 
disc disease, lumbar spine with mild left foot drop, spinal 
stenosis and right lower extremity radiculopathy, currently 
evaluated as 60 percent disabling; degenerative disc disease, 
cervical spine with radiculopathy to the left upper 
extremity, currently evaluated as 40 percent disabling; and 
Type II diabetes associated with herbicide exposure, 
currently evaluated as 20 percent disabling.  These 
disorders, when considered on a combined basis, are rated as 
80 percent disabling.

2.  The veteran's service-connected disorders do not render 
him unable to obtain and retain substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for the award of TDIU benefits are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
application.  In the circumstances of this case, the veteran 
has been advised of the applicable laws and regulations, and 
of the evidence needed to substantiate his claim for TDIU 
benefits, by a statement of the case and a supplemental 
statement of the case.  In particular, he was advised as to 
what evidence was needed to establish entitlement to these 
benefits, and the applicable statutory and regulatory 
criteria.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The supplemental statement of the case, issued in 
August 2002, sets forth both his and VA's obligations under 
the VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  In particular, it is noted that 
records of all treatment cited by the veteran have been 
sought by VA; there is no relevant evidence that has not been 
associated with his claims folder.  It is also noted that the 
Board undertook additional development of this claim, in the 
form of VA examinations that were accorded him in December 
2001 and July 2002.  

III.  Entitlement to TDIU benefits

The veteran contends, essentially, that his service-connected 
disorders render him unemployable; that is, that he is unable 
to obtain and maintain a substantially gainful occupation as 
a result of these disabilities.  Under the provisions of 
38 C.F.R. § 4.16(a) (2002), total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability is rated at least 
60 percent disabling, and that, if there are two or more 
disabilities, they are rated on a combined basis as at least 
70 percent disabling, with one disability rated at least 40 
percent disabling.  

The veteran satisfies the requirements of 38 C.F.R. § 4.16(a) 
in that his various service-connected disorders are rated, on 
a combined basis, as 80 percent disabling, with one of those 
disorders, lumbar spine degenerative disc disease, rated as 
60 percent disabling.  The fact that he satisfies this 
regulatory standard, however, does not mean that TDIU 
benefits are to be awarded; rather, it must also be shown 
that these disorders preclude him from obtaining and 
maintaining substantially gainful employment.  These criteria 
are not satisfied in this case.  The report of the December 
2001 VA examination indicates that, while the veteran may be 
limited in the nature of employment due to his service-
connected lumbar and cervical spine disorders, he is not 
precluded from all employment.  In response to inquiry by the 
Board as to whether the veteran was unemployable solely due 
to service-connected disorders, the examiner stated that, 
although the veteran, as a result of his cervical and lumbar 
spine impairment, would have difficulty lifting and pushing 
heavy objects, and thereby would be limited in his ability to 
perform any physically demanding jobs, he was nonetheless 
capable of engaging in non-physically demanding types of 
work, or work with moderate amounts of physical activity.  
The examiner specifically commented, in that regard, that 
"[t]his is what he was doing, as a matter of fact, before he 
quit work in 1998." 

The report of a July 2002 VA examination also considered the 
degree of impairment resulting from the veteran's diabetes, 
which was service connected as a consequence of that 
examination.  The examiner found that the veteran's 
employability in relation to his cervical and lumbosacral 
spine disorders "is extremely limited" in that he could not 
engage in any type of physical labor requiring bending, 
lifting, turning, twisting, or squatting.  With regard to the 
veteran's diabetes, the examiner noted that the veteran had 
no overt complications, and that the only impairment as to 
employment resulting therefrom would be reluctance by 
employers to accept an employee with diabetes because of 
medical liability.

While the veteran may be precluded from engaging in 
employment that requires physical activity, he is not shown 
to be precluded from employment that would be purely 
sedentary in nature.  As such, it cannot be said that he is 
precluded from obtaining and maintaining substantially 
gainful employment.  In this regard, the Board notes that the 
veteran on at least one occasion has indicated that he left 
previous jobs for reasons other than his service-connected 
physical problems.  In May 1998, he advised VA, in connection 
with a claim for service connection for dysthymia, that he 
left one job because his shift was eliminated, that he 
preferred working alone, and that he had difficulty taking 
direction from supervisors.  In January 1999, a former 
employer indicated that the veteran "voluntarily quit, due 
to unwillingness to perform duties."  In April 1999, a 
former employer noted that he had "walked off job," while a 
third former employer indicated, in July 1999, that he had 
"resigned saying he had qualified for disability from VA."  
At his October 2000 personal hearing he explained his reasons 
for leaving these jobs; it remains uncontroverted, though, 
that none of these employers indicated that he had been 
forced to resign as a result of medical reasons, and that he 
himself had previously indicated that his employment problems 
were related to his mental, as opposed to his physical, 
status.  

The Board acknowledges that the Social Security 
Administration, in a decision dated in October 1999, 
determined that the veteran was disabled.  This decision, 
however, is not dispositive of the matter before VA.  
Notwithstanding the fact that VA and the Social Security 
Administration apply different laws and regulations (and, 
accordingly, different criteria) as to the presence of 
disability, it is noted that the October 1999 decision cites, 
as contributing to the veteran's disability, degenerative 
changes of the knees; service connection has not been 
established for that disorder, and, as noted above, it cannot 
be considered by VA in determining whether entitlement to 
TDIU benefits is shown.  It is also noted that the Social 
Security Administration decision indicates that the veteran 
had a high school education, and bases its judgment in part 
on that fact; however, on his application for TDIU benefits, 
dated in November 1998, the veteran indicated that he had 
completed two years of college.  Accordingly, the fact that 
the Social Security Administration has deemed him disabled is 
of minimal probative value in determining whether TDIU 
benefits should be granted by VA, and does not serve, in and 
of itself or in conjunction with the rest of the evidentiary 
record, to persuade the Board that the veteran is precluded 
from all forms of employment, to include that sedentary in 
nature.

In brief, the Board finds that the preponderance of the 
evidence is against the veteran's claim for TDIU benefits.  
That claim, therefore, fails.




ORDER

Entitlement to TDIU benefits is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

